Citation Nr: 1334994	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability manifested by left arm and/or elbow pain.

2.  Entitlement to service connection for disability manifested by left hand pain.

3.  Entitlement to service connection for disability manifested by bilateral hip pain.

4.  Entitlement to an initial rating in excess of 10 percent for post operative right knee arthritis, chondromalacia.

5.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthropathy, chondromalacia.

6.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spondylosis/thoracic levoscoliosis.

7.  Entitlement to an initial rating in excess of 10 percent for cervical spine spondylosis.

8.  Entitlement to an initial rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office in Huntington, West Virginia (RO).

The issues of entitlement to service connection for disability manifested by left arm and/or elbow pain; disability manifested by left hand pain; and disability manifested by bilateral hip pain, and the issues of entitlement to an initial rating in excess of 10 percent for post operative right knee arthritis, chondromalacia; an initial rating in excess of 10 percent for left knee osteoarthropathy, chondromalacia; an initial rating in excess of 10 percent for thoracolumbar spondylosis/thoracic levoscoliosis; and an initial rating in excess of 10 percent for cervical spine spondylosis, will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the pendency of this appeal, the Veteran's hypothyroidism was active, but was not manifested by any particular symptoms or complications.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the September 2004 rating decision granted the Veteran's claim for service connection for hypothyroidism, such claim is now substantiated.  His filing of a notice of disagreement as to the September 2004 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

The statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In April 2004 and February 2007, the Veteran underwent adequate VA examinations in order to ascertain the severity of his service-connected hypothyroidism.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the claims file, considered the Veteran's statements, and administered thorough clinical evaluations, all of which allowed for fully-informed evaluations of the claimed disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a July 2013 hearing before the undersigned Veterans Law Judge by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the undersigned Veterans Law Judge asked questions to ascertain the severity of the Veteran's disability.  The hearing focused on the symptoms the Veteran associated with his service-connected hypothyroidism, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  The Veterans Law Judge suggested the submission of evidence and information that could help substantiate his claim, specifically pertaining to the functional impairment he experiences as a result of his service-connected hypothyroidism.  The Veteran was provided a 60-day period following the examination to submit evidence demonstrating the relationship between certain symptoms and his hypothyroidism.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran is seeking an initial rating in excess of 30 percent for his service-connected hypothyroidism.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected hypothyroidism has already been assigned a 30 percent rating throughout the pendency of this appeal pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903.  According to Diagnostic Code 7903, a 30 percent evaluation is warranted for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  A 60 percent rating is available when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

In April 2004, the Veteran underwent a fee-basis VA examination, in part, to assess his hypothyroidism.  The Veteran explained that, in 1997, he noticed a nodule in his thyroid, which was accompanied by unstated signs of thyroid disease.  The Veteran stated that he underwent radioactive iodine therapy and, subsequently, underwent a surgical procedure.  Since then, the Veteran indicated that he had been prescribed thyroid replacements.  He denied any side effects from the treatment and denied complications from the thyroid condition.  After a physical examination, the examiner opined as follows:

The [V]eteran gives a history of having had thyroid problems and of having been treated with radioactive iodine and subsequently by having surgery to the thyroid gland in order to excise a part of the thyroid glands, mainly on the right.  He has since been treated with thyroid replacement hormone.  The current examination does not show any complications from hypothyroidism, hyperthyroidism or the treatment in therapy of the conditions described.  The scar on the neck is now well healed without complications or disfigurement.  The [V]eteran is due to have an assessment of his current thyroid status, and this will be reported on later.

The diagnosis was thyroid dysfunction, with no current complications.

November 2004 and June 2005 VA treatment reports show that the Veteran's hypothyroidism was status post surgical removal on his left side, and that he had previously undergone iodine treatment.  These treatment reports show that the Veteran had already been prescribed a thyroid-stimulating hormone (synthroid).  On both occasions, the Veteran denied any new concerns with respect to his hypothyroidism.

In February 2007, the Veteran underwent a VA examination to assess the severity of his service-connected hypothyroidism.  The Veteran endorsed poor memory, shaking, nervousness, constipation, nausea, fatigability, generalized weakness, cold intolerance, insomnia, palpitations, and occasional elevated heart rate.  With respect to his heart rate, the Veteran stated that he experienced, at least once per week, increased heart rate that had no pattern and was not associated with chest pain or dyspnea.  He also endorsed muscle spasm, anxiety, emotional instability, mental sluggishness, occasional double vision in his right eye, right eye dryness, and a headache behind his right eye.  He stated that his hypothyroidism progressively worsened since onset, but that he experienced a good response to a prescribed hormone.  With respect to his medical history, the Veteran underwent a partial thyroidectomy, but there was no history of trauma to his thyroid, no history of thyroid neoplasm, and no arrhythmia.  Physical examination revealed a pulse of 76 beats per minute; blood pressure of 122/85, 114/85, and 120/81 mmHg; normal thyroid size; no nodules; no bradycardia; normal heart size; normal heart rhythm; no signs of anemia; normal skin; no gastrointestinal abnormalities; no eye abnormalities; normal hair; no neurologic or psychiatric abnormalities; normal muscle strength; normal deep tendon strength; and no signs of tetany, myxedema, or increased intra-cranial pressure.  The examiner found no other signs of thyroid disease.  After clinical testing, the diagnosis remained hypothyroidism, which the examiner determined was still active.  However, the examiner then stated that the physical examination was normal and that there were no known complications.  With respect to the effects of the Veteran's hypothyroidism on his usual daily activities, the examiner found that the Veteran's ability to perform chores, shop, exercise, participate in sports, recreate, travel, eat, bathe, dress, toilet, and groom were all mildly impaired.

According to a March 2010 VA treatment report, a clinical evaluation revealed no thyromegaly.

A June 2010 VA treatment report showed that the Veteran had already been prescribed a thyroid-stimulating hormone (synthroid).  The assessment included a finding of the Veteran being "within normal limits," but it is unclear from the report whether this assessment applied to the symptoms associated with his hypothyroidism.

During the July 2013 Board hearing with the undersigned Veterans Law Judge, the Veteran testified that his hypothyroidism was manifested by constipation.  He was unable to recall whether a medical professional associated his constipation with his hypothyroidism or whether he had read that constipation was a common symptom of hypothyroidism.  The Veteran then testified that he experienced difficulties with memory, which he read was a symptom of hypothyroidism.  The Veteran was provided a 60-day period subsequent to the hearing in order to submit evidence demonstrating that his constipation and/or memory difficulties were symptoms associated with his hypothyroidism.  Following the hearing, no such evidence was submitted or identified by the Veteran.  During the hearing, the Veteran also testified that he had been prescribed synthroid, and that he had not been instructed by medical professionals to be aware of any particular symptoms.

Given that the Veteran's service-connected hypothyroidism has already been assigned a 30 percent rating throughout the pendency of this appeal, in order for a higher rating to be assigned, the evidence of record must demonstrate that the Veteran's hypothyroidism was manifested by, or that the symptoms more nearly approximated, muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, mental disturbance, bradycardia, and/or sleepiness.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2013). 

During the pendency of this appeal, the Veteran asserted that his service-connected hypothyroidism was manifested by constipation, memory difficulties, shaking, nervousness, nausea, fatigability, generalized weakness, cold intolerance, insomnia, palpitations, and weekly episodes of elevated heart rate.  The Board finds that the determination as to the association of symptoms with a particular disability, especially in the presence of multiple disabilities, is more suited to the realm of medical, rather than lay expertise.  Such a determination is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions associating symptoms with disabilities.  Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  Consequently, the Veteran's assertions as to the symptoms associated with his hypothyroidism are not competent evidence thereof.

The Board acknowledges that, in the October 2007 rating decision, the RO assigned the 30 percent rating to the Veteran's hypothyroidism based solely on the Veteran's reported symptoms during the February 2007 VA examination despite the examiner's findings.  Although the Board has determined herein that the Veteran's assertions are not competent evidence of the symptoms associated with his hypothyroidism, the Board will not disturb the already assigned 30 percent rating.  The Board's determination herein will be limited to whether a rating in excess of 30 percent is warranted for the Veteran's service-connected hypothyroidism for any distinct period during the pendency of this appeal.

The Veteran was provided two VA examinations consequent to his claim of entitlement to an increased initial rating for hypothyroidism, which were the only competent opinions of record concerning the manifestations of the Veteran's hypothyroidism.  During the April 2004 VA examination, the Veteran did not report and the VA examiner did not find that the Veteran's hypothyroidism was productive of any particular symptoms or complications.  During the February 2007 VA examination, the Veteran reported a variety of symptoms.  While the VA examiner determined that the Veteran's hypothyroidism was still active, a physical examination was normal and there were no known complications.  In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent opinions of record concerning the manifestations of the Veteran's hypothyroidism were negative to his claim.  Consequently, the Board finds that the Veteran's service-connected hypothyroidism was not manifested by constipation, memory difficulties, shaking, nervousness, nausea, fatigability, generalized weakness, cold intolerance, insomnia, palpitations, and weekly episodes of elevated heart rate for any distinct period during the pendency of this appeal.

Based on the above, the Board finds that the Veteran's service-connected hypothyroidism was not manifested by, or that the symptoms more nearly approximated, muscular weakness, mental disturbance, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and/or sleepiness.  The competent evidence of record demonstrated that the Veteran's hypothyroidism was active, but without any particular symptoms or complications.  Thus, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's hypothyroidism have not been met.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903.

Additionally, the Board notes that the clinical evidence of record establishes that the thyroidectomy scar is well healed, and has not been shown to be asymptomatic, disfiguring or to affect function of the neck.  As such, a separate compensable rating for the thyroidectomy scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803,7804, 7805 (as in effect prior to October 23, 2008).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's hypothyroidism was evaluated as a disability of the endocrine system pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his hypothyroidism.  Id.

The competent evidence demonstrated that the Veteran's hypothyroidism was active, but was not manifested by any particular symptoms or complications, to include as a residual of treatment or therapy.  The evidence also demonstrated that the Veteran's hypothyroidism mildly impaired the Veteran's ability to perform his usual daily activities.  When comparing these symptoms with the rating criteria, the Board finds that the Veteran's disability picture is more than adequately represented by the currently assigned schedular rating.  The Rating Schedule provides for ratings in excess of 30 percent for certain manifestations of hypothyroidism, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the pendency of the appeal to warrant a rating in excess of 30 percent.  

Based on the above, the Board finds that the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.119, Diagnostic Code 7903; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the appellant has not asserted, and the record does not otherwise raise a claim for TDIU.  As such, an issue of entitlement to a TDIU is not before the Board.  


ORDER

Entitlement to an initial rating in excess of 30 percent for hypothyroidism is denied.


REMAND

A.  Increased Initial Ratings for Right Knee Arthritis, Chondromalacia;
Left Knee Osteoarthropathy, Chondromalacia; and Thoracolumbar Spondylosis/Thoracic Levoscoliosis

In March 2004, the Veteran submitted claims of entitlement to service connection right knee disability, left knee disability, and thoracic spine disability.  In the September 2004 rating decision on appeal, service connection was granted for post operative right knee arthritis, chondromalacia; left knee osteoarthropathy, chondromalacia; and thoracolumbar spondylosis/thoracic levoscoliosis.  In September 2005, the Veteran submitted a timely notice of disagreement with the September 2004 rating decision, seeking initial ratings in excess of those assigned to his service-connected post operative right knee arthritis, chondromalacia; left knee osteoarthropathy, chondromalacia; and thoracolumbar spondylosis/thoracic levoscoliosis.  

The RO has not issued a statement of the case in response to the Veteran's September 2005 notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  As such, the Board must remand these claims in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

B.  Cervical Spine Spondylosis

The Veteran was provided VA examinations in April 2004 and February 2007 to assess the severity of his service-connected cervical spine spondylosis.  During a July 2013 Board hearing with the undersigned Veterans Law Judge, the Veteran asserted that his service-connected cervical spine spondylosis had worsened since the February 2007 VA examination. 

The Board finds that the February 2007 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected cervical spine spondylosis, especially in light of his July 2013 assertion of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that remanding this claim is required to afford the Veteran thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

C.  Disability Manifested by Left Arm and/or Elbow Pain; Disability Manifested by Left Hand Pain; and Disability Manifested by Bilateral Hip Pain

During the July 2013 Board hearing with the undersigned Veterans Law Judge, the Veteran indicated that he was scheduled to undergo magnetic resonance imaging (MRI) at the VA Medical Center located in Beckley, West Virginia.  The Veteran was not sure which body part was the intended subject of the MRI, however, it was his understanding that the purpose of the study was to assess his entire back and spine, to include imaging with and without contrast.  The Veteran then stated that the obtained images were to be forwarded to a VA medical facility in Richmond, Virginia, for review and interpretation.  

The Board finds that the records generated as a result of the July 2013 MRI are potentially pertinent to the Veteran's claims of entitlement to service connection for disability manifested by left arm and/or elbow pain, disability manifested by left hand pain, and disability manifested by bilateral hip pain.  Records associated with the Veteran's July 2013 MRI have not been associated with the claims file.  As such, the Board finds that a remand is required in order for the RO to attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.   The RO must issue the Veteran a statement of the case and notification of his appellate rights with respect to the issues of entitlement to an initial rating in excess of 10 percent for 10 percent for post operative right knee arthritis, chondromalacia; an initial rating in excess of 10 percent for left knee osteoarthropathy, chondromalacia; and an initial rating in excess of 10 percent for thoracolumbar spondylosis/thoracic levoscoliosis.  See 38 C.F.R. §§ 19.29, 19.30 (2012).  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

2.  The RO must undertake all reasonable efforts to obtain the Veteran's VA treatment records associated with a July 2013 MRI from the VA Medical Center in Beckley, West Virginia, and any records associated with the interpretation of the results of the July 2013 MRI from the VA medical facility located in Richmond, Virginia.  Any responsive records should be associated with the Veteran's claims file.

3.  The RO should then schedule the Veteran for a VA examination to determine the severity of his service-connected cervical spine spondylosis, to include any neurological symptoms, including with respect to the extremities.  The examiner should perform all necessary diagnostic tests, to include range of motion testing that details the degree at which pain is noted, and report all clinical manifestations in detail.  The claims file (including records associated with Virtual VA) should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  All opinions expressed should be accompanied by complete rationales.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for disability manifested by left arm and/or elbow pain, disability manifested by left hand pain, and disability manifested by bilateral hip pain, and his claims of entitlement to an initial rating in excess of 10 percent for cervical spine spondylosis.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


